OFFICE OF THL ATTORNEY OENERAL                       OF TEXAg
                                      AUSTIN



a-   c. mawa
mTeaam--




          Tour LiquorControlBoar4
          Austin) Tour




                                                              itatlon         oi      kayaontr
                                                              rtr       Trbcmarot, sad
                                                              tor rutborltr            Ran
                                                                Liquor         ‘pox PuntI,*
                                                              Or r Or 6ti            6Udit   Of
          tb r lo o o unt8                        Control           Bowl.




                                                6V6118th  by ViTtIlr Of
                                               ntrol  Borrd, ruoh fund
                                               1 rror uhirh fuaa thorn
                               ry to pmr the royhr rpproprim-
                               aintraanoa       0r th6 Tclur                Liquor
                                8 nil aa the other lllooati s
                                AGO Aorirtaaoo mad, *he Ad-
                               d, and the QanrralRetonuoFu~&.~
                          on 46 OS thr Tox6r LiquorControlAot pro-
          Videos 66 iOllOWS1

                    woelptr    fro5   the de           0r   liquor       fitamps
               shell bo Qoporltrdin the State Troarwy 86 tol-
               low~l l/4 to thm orodlt of the Xnilable :-dmol
Tons    LlCuor Control Board, P8ga t



       tid,  6lld S/4 totk or4di.t Of t&       Toxar Old
       ALgOAsalrtaAoa m&Ad. All mvanuea        dorived
       from th8 aala or pexmlta     provldod ror uadar
       Arti    1 8h611 ba dapoaitod     to the oradit Of
       tha Texas Old dga A64i#t6llO4    hrnd.’

          Tha dapartmantal appropriation bill paarad by the
4gth tiglclatura, E.. B. 4gT, rt p. 87 of the ~+meta Journal,
provldaaa8 follow8 b lpaol6l rider, altar appropriating,
br ltoriution, 60~ II 732 690.00  per fiaoal uumm  to the
Taxaa Liquor Control Boarir
              VubJaotto tha llaltaticma set forth in the
       p r o visio
                 lppasrlng
                   n       at tha and oi this Aot all
       appro rlationa .har8lA made Sor the Texae Liquor
       CantoP Board shall ba paid out of proceeda da-
       rlvad ?rom tha 61314of aloohollo bavaraga stampa
       beron mob prooaada are allocated to reapaotlva
       Fonda mqzlrad bl law, and said mount is heraby
       appropriated th;rraWxa for aaoh of tha fiscal years
       ending fn Aomut 31, 194C and kug~st 31, 1941.-
           The Jurlrdlotlon Of tba LImitStIm of Payment6
Board; set up in the dapertmental approprlatlon bill pans-.
ad bJ tha 46th Legislature, is llalted    to the altuatlon where
the amamt of tha tees, raoaiptr, apeoiel or other funcs
6veilablo Sor usa by 6 department, are more then sufrlolent
to  pay tha itama daalgniatedin the dapartAenta1 appropriation
bill to be peld therrf'rcln, in whloh avant the dapartment to
whloh tha faoa, reoalpts, 6peolal or other s~rlleble SUAVE
ara 6pproprletad m6~, "It neoa866ry to edaqu8telp partoni
the funotloA4 of seid dapart~ant,    uea any portion of said
starplus faea, raoaipta, cpaolal fundB, or other cveilablo
iurlda; . . .”
              Thai8 could 8xlet a l6urplu6* in tha apeoial fUAd,
eubject to the JurI8cilatlonof the Lialtatlon ot Yaymant6
Board, only fn the rituation where the s~olel fund is dadl-
oatad    to tha UPS and beAdit   Of th6 TSXa8 Liquor COAtrOl
Board for the ldalnlatratloA of the affairs     ot that dapartmant,
and whera the LaglaletUre hpproprlated only 6 portion of said
fund l   xpnaal~ br vlrtua or tha p~'o~itiona of tha dep6rbnSntal
appropriation     bill, leaving the rurplus in tha apeoisl fund,
over end lbova the amamt of the Items lpaolfloell~ approprla-
tad br the Leglalatura tharafrom, to be dl6trlbutad by tha
LLnit8tloA of PaJmanta Board under the authority theraia oon-
Texas    Liquor Control Board, P6go S


ierred.    Thara la no dadloatlon oi the liquor trr fund to
the hua   Liquor Control Bo6rd ios th elrpnsea     involved in
ldminlstarl~ the lff8lra of tb& body. On the ooatrarr,
the only amounts out of seld Fund 8vallabla to that     Board
IA any want for lrpeAditura in OparetUg the dapertmant
em those lxpraaal   lvp r o vr la to
                                   tait d bf the Uglrletura
ln tha departmenta1 rpprOprlrtlon bill. The bal6noa ot the
fund la dadloetad end alloO6tad to the Avell4bla School Fund
and the Texas Old Ago A6ai8tsnoa Fund, by virtue oi tha law
which oraetaa the fund. The bel6Aoa or '8uTplU6" in auoh
fund is not '6V6116blS" ior the u6a of the Texas Liquor Con-
trol Board, 6nd IA 6uOh 6 litu6tloA then OAIIlxi6t no *8ur-
ploaw in thrt fund 6ubJSOt to the Jurlsdlotlon Of the Llml-
t&ion of Paymante Bosrd.
          The 6pplloatlon preeantad by you I8 defactlva in
64VOml    par tiOUhr6,
                     end for such 108LOA 16 AOt suffloient
in any event to invoke the jurisdiction      of the Limitstion
Of FameAt   Eo6rd.  However,   6iACO    me have determined that
the Eoerd would not have Jurlsdlctloa to grbnt your requeet
ii your UppliCtitiOAmm-e properly     pnperad, we rSfr6iA frm
pointing out to you at thi8 time the particul~ra in xhloh
the opplloetlon IE defective.
                                             Very truly yours
                                        ATTORNXY CX,Xi%Ri.L
                                                         OF TiXhS


                                                 @t@&u
                                        BY
                                                   R. F. I‘elrohlld
                                                         ksairtant